Name: Commission Regulation (EC) No 1706/94 of 11 July 1994 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the common customs tariff
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 14. 7. 94 Official Journal of the European Communities No L 180/17 COMMISSION REGULATION (EC) No 1706/94 of 11 July 1994 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Committee  Tariff and Statistical Nomenclature Section, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Commission Regulation (EC) No 1641 /94 (2), and in particular Article 9 thereof, Whereas provisions should be adopted on the classifica ­ tion of flour, meal or powder of certain vegetables, roots, tubers and fruits of heading 1106 to ensure the uniform application of the Combined Nomenclature ; whereas these products are covered by other headings if they are put up in other forms such as pieces ; whereas such flours, meals and powders need to be defined in order to distin ­ guish them from the latter ; whereas it is possible to follow the example of Notes 2 (B) and 3 to Chapter 11 , which cover a similar case involving flour, meal and groats of cereals, and use the percentage passing through a sieve of a given aperture as the distinguishing criterion ; whereas the size of the fragments, in the case of flour and meal of manioc, has already been defined in Additional Note 2 to Chapter 7 ; whereas the same percentage and same aperture laid down for manioc should be used for other products of heading 1106 ; whereas, however, dif ­ ferent criteria are required for nuts which tend to stick together when they are fragmented owing to their high fat content ; Article 1 Chapter 11 of the Combined Nomenclature annexed to Regulation (EEC) No 2658/87 is hereby amended as follows : 1 . The words 'Additional Note' are replaced by 'Addi ­ tional Notes'. 2. The following Additional Note is hereby added : '2. For the purposes of heading 1106, the terms "flour", "meal", and "powder" mean products obtained by milling or some other fragmentation process from dried leguminous vegetables of heading 0713, from sago or roots or tubers of heading 0714 or from products of Chapter 8, of which : (a) in the case of dried leguminous vegetables, sago, roots, tubers and products of Chapter 8 (exclu ­ ding nuts of headings 0801 and 0802), at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm ; (b) in the case of nuts of headings 0801 and 0802, at least 50 % by weight passes through a woven metal wire cloth sieve with an aperture of 2,5 mm.' Whereas it should also be laid down that products of heading 1106 may be obtained by any fragmentation process and not simply by milling ; Whereas an Additional Note to this effect should be inserted in Chapter 1 1 of the Combined Nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 should be amended accordingly ; Article 2 Whereas the provisions of this Regulation are in accordance with the opinion of the Customs Code This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. (') OJ No L 256, 7. 9 . 1987, p. 1 . (2) OJ No L 172, 7. 7. 1994, p. 12. No L 180/ 18 Official Journal of the European Communities 14. 7. 94 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1994. For the Commission Christiane SCRIVENER Member of the Commission